Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress his statements to the police. The record supports the court’s determination that defendant had been given Miranda warnings and had knowingly, intelligently and voluntarily waived his rights (see, People v Williams, 62 NY2d 285, 288-289; People v McPherson, 213 AD2d 1074, lv denied 85 NY2d 977). The fact that defendant failed "to sign a written waiver [does] not vitiate the effective waiver of those rights” (People v Slaughter, 163 AD2d 342, 346; see, People v Ridgeway, 101 AD2d 555, 562, affd 64 NY2d 952). The contention of defendant that his statements to the police constitute fruit of the poisonous tree is not preserved for our review (see, CPL 470.05 [2]; People v Tutt, 38 NY2d 1011). Were we to reach that contention, we would conclude that it lacks merit. The further contention of defendant that his conviction of manslaughter in the second degree is not supported by sufficient evidence has not been preserved for our review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Finally, in light of the heinous nature of the crime, we conclude that defendant’s sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Erie County Court, McCarthy, J. — Manslaughter, 2nd Degree.) Present — Pine, J. P., Wesley, Callahan, Doerr and Boehm, JJ.